      Case 1:21-cv-00220-JGK Document 15 Filed 04/19/21 Page 1 of 1


THE WEITZ LAW FIRM, P.A.                                   18305 Biscayne Blvd., Suite 214
                                                           Bank of America Building
                                                           Aventura, Florida 33160
                                                           Main: 305-949-7777
                                                           Fax: 305-704-3877
April 14, 2021                           Application granted. Adjourned until May 20, 2021 at
                                         3:30pm.
VIA CM/ECF
Honorable Judge John G. Koeltl           SO ORDERED.
United States District Court                                                   /s/ John G. Koeltl
Southern District of New York            New York, New York                      John G. Koeltl
500 Pearl Street- Courtroom 14A          April 19, 2021                             U.S.D.J.
New York, New York 10007

                 Re:   Norris v. Cosmic Fischer Locks, Inc., et al.
                       Case 1:21-cv-00220-JGK

Dear Judge Koeltl:

       The undersigned represents the Plaintiff in the above-captioned case matter.

       The Initial Pretrial Conference in this matter is currently scheduled for April 19,
2021 at 4:00 p.m. in your Honor's Courtroom. The parties concur that this hearing is
premature at this time in this matter. Tenant Cosmic Fischer Locks, Inc. held early
settlement discussions with the undersigned today in an attempt to resolve this matter.
Additional discussions will be in order, nonetheless, at this time, counsel just recently
appeared in this case. Furthermore, the Answer to Complaint from Landlord Amethyst
West Housing Development Fund Corporation is as yet due.

       For the above-stated reasons, the undersigned and parties hereby respectfully
request a 30-day adjournment for the Conference to a date convenient to the Court. The
undersigned has conferred with counsel for the defendants who consent to the filing of
this motion.

     This Court may wish to take notice that this is Plaintiff's first request for
adjournment of this Conference. Thank you for your attention to this request.

                                         Sincerely,

                                         By: /S/ B. Bradley Weitz
                                            B. Bradley Weitz, Esq. (BW 9365)
                                            The Weitz Law Firm, P.A.
                                            Attorney for Plaintiff
                                            18305 Biscayne Blvd., Suite 214
                                            Aventura Florida, 33160
                                            Telephone: (305) 949-7777
                                            Facsimile: (305) 704-3877
                                            Email: bbw@weitzfirm.com
